Citation Nr: 0625911	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-21 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel




INTRODUCTION

The veteran had active duty service from August 1977 to July 
1985 and from October 1985 to July 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 2001 and October 2002 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied service 
connection for the veteran's left knee and right knee 
disorder.  

The veteran's representative, in an August 2006 informal 
hearing presentation, indicated that the veteran is only 
contesting the denial for a right knee disorder.  In support, 
the representative noted that, in a September 2003 Notice of 
Disagreement (NOD), the veteran only disagreed with the 
denial of service-connection concerning the right knee and 
did not contest the decision for the left knee.  It appears 
that the RO had mistakenly considered both knees in its 
Statement of the Case (SOC).  Even assuming that the veteran 
meant to NOD both issues, he specifically noted in his 
substantive appeal, VA Form, that he was appealing the issue 
of service connection for a right knee disorder.  Further, 
his representative has effectively asserted that the only 
issue on appeal is service connection for a right knee 
disorder, which the Board construes as a withdrawal of the 
appeal with regard to the left knee disorder.  38 C.F.R. 
§ 20.204 (2005).  Thus, the Board is only reviewing the 
decision for the veteran's right knee disorder.  See 
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.201, 
3.2600 (2005). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.




REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2005).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish service 
connection and an initial disability rating or an effective 
date, if service connection is granted on appeal.  Further, 
it is unclear whether the RO has requested that the veteran 
provide all evidence in his possession that pertains to his 
claim.  38 C.F.R. § 3.159(b)(1).

The duty to assist includes providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  The veteran's service medical records reflect 
that he suffered an injury to his right knee in August 1985 
and complained of right knee pain a year prior to discharge.  
The veteran claims that his right knee has continued to 
bother him ever since.  The veteran's May 2001 examination 
report confirms that he suffered a right knee injury during 
active duty.  The examiner diagnosed the veteran with 
patellofemoral syndrome in the right knee and noted that it 
was from one episode, no residual.  It is unclear as to 
whether the examiner had the opportunity to review the 
veteran's service medical records.  The Board notes that, if 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Further, the 
veteran received treatment from military treatment facilities 
after discharge.  An August 2002 X-ray revealed no 
significant abnormalities, but the physician suggested 
reimaging if symptoms persisted.  Subsequently, the veteran 
continued to seek treatment for the right knee disorder, with 
the latest treatment record dating to April 2004.  On remand, 
the veteran should be scheduled for an examination to 
ascertain the nature and extent of any right knee disorder 
found.  The examiner should be provided with the veteran's 
claims file and asked to indicate whether the veteran suffers 
from any right knee disorder and, if so, whether it was 
incurred during active service, within one year of discharge, 
or due to age.  The Board reminds the veteran that the duty 
to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

Accordingly, the case is REMANDED for the following action:

1. The VA must review the entire file and 
ensure for the issue on appeal that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5103(a) and 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2005), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  In 
particular, VA must send the veteran a 
corrective notice, that: (1) includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess, supra; and (2) requests 
or tells the veteran to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  After completion of the above, the 
veteran should be scheduled for an 
orthopedic examination to ascertain the 
nature, extent, and etiology of any right 
knee disorder found, to include arthritis.  
The claims file must be made available to, 
and be reviewed by, the examiner in 
connection with the examination, and the 
report should so indicate.  The examiner 
should perform any tests or studies deemed 
necessary for an accurate assessment, 
including 
X-rays, Magnetic Resonance Imaging (MRI), 
and range of motion studies expressed in 
degrees.  The examination report should 
include a detailed account of all pathology 
found to be present.  After asking the 
veteran about the history of his claimed 
disorder and reviewing the claims file, the 
examiner should offer an opinion as to 
whether any right knee disorder found is at 
least as likely as not (50 percent or more 
probability) (1) began during, or was 
aggravated, as the result of some incident 
of active service, to include a 1985 right 
knee injury, or (2) whether there was 
continuity of symptoms after discharge to 
support the claim.  If arthritis is found, 
the examiner should indicate whether it had 
its onset within one year after discharge 
from active duty (July 2001) and/or whether 
it is due to age.  If the etiology of the 
diagnosed disorder is attributed to 
multiple factors/events, the examiner 
should specify which symptom/diagnosis is 
related to which factors/events.

The rationale for any opinion and all 
clinical findings should be given in 
detail.  If it is not possible to provide 
an opinion, the examiner should state the 
reasons why.

3.  After completion of the above, VA 
should readjudicate the appellant's claim 
for entitlement to service connection, on a 
direct and presumptive basis.  If any 
determination remains unfavorable to the 
appellant, he and his representative should 
be provided with a supplemental statement 
of the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2005).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



